                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF OREGON
                              PORTLAND DIVISION

  AARON ASBURY,
                                                   Case No. 3:19-cv-00758-MO
                 Plaintiff,

        v.                                        JUDGMENT OF DISMISSAL
                                                  OF DEFENDANTS JONES
                                                  LANG LASALLE
  AEROTEK, INC., ALLEGIS GROUP,                   BROKERAGE, INC., JONES
  INC., JONES LANG LASALLE                        LANG LASALLE - FRONT
  AMERICAS, INC., JONES LANG                      RANGE LLLP, and JONES
  LASALLE BROKERAGE, INC.,                        LANG LASALLE, INC. ONLY
  JONES LANG LASALLE - FRONT
  RANGE LLLP, and JONES LANG
  LASALLE, INC.,
                                                   Fed. R. Civ. P. 54(b)
                 Defendants.




      Pursuant to FRCP 54(b), based upon the stipulated motion of Plaintiff and

Defendants Jones Lang LaSalle Brokerage, Inc., Jones Lang LaSalle - Front Range

LLLP, and Jones Lang LaSalle, Inc. (hereinafter "JLL Brokerage," "JLL Front

Range," and "JLL, Inc."), it is hereby ADJUDGED that Plaintiffs claims against


Page 1-JUDGMENT OF DISMISSAL OF
        DEFENDANTS JONES LANG LASALLE
        BROKERAGE, INC., JONES LANG
        LASALLE - FRONT RANGE LLLP, and
        JONES LANG LASALLE, INC. ONLY
Defendants JLL Brokerage, JLL Front Range, and JLL, Inc. are dismissed without

prejudice and without an award of costs or attorney fees to either party.

      Plaintiff reserves the right to rename Defendants JLL Brokerage, JLL Front

Range, and/or JLL, Inc. in this litigation at any time during the pendency of this

litigation should the evidence warrant such action. Defendants agree that in the

event Plaintiff renames any or all of Defendants JLL Brokerage, JLL Front Range,

and/or JLL, Inc. Defendants will not raise any statute of limitations defense based

on any passage of time following the filing of the original Com.plaint.




                                        Honorable Michael W. Mosman
                                        United States Chief




Page 2 -JUDGMENT OF DISMISSAL OF
         DEFENDANTS JONES LANG LASALLE
         BROKERAGE, INC., JONES LANG
         LASALLE - FRONT RANGE LLLP, and
         JONES LANG LASALLE, INC. ONLY
